Citation Nr: 1635754	
Decision Date: 09/13/16    Archive Date: 09/20/16

DOCKET NO.  08-11 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder.

2.  Entitlement to total disability based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Mark Lippman, Attorney


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran served on active duty from September 1985 to August 1990.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from March and April 2007 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

The U.S. Court of Appeals for Veterans Claims (Court) has held that a claim for entitlement to TDIU is a rating theory and "not a separate claim for benefits."  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Board finds that this issue was informally raised by the record (see private psychiatric report, June 2016), and notes that this issue involves complex medical issues appropriately addressed as a separate issue.  

A hearing before the undersigned Veterans Law Judge was held at the RO in April 2011.  A copy of the hearing transcript is of record.

By way of procedural history, the Veteran appealed a September 2011 Board decision to the Court of Appeals for Veterans Claims (Court).  The Court vacated the Board decision and remanded the Veteran's claim for action consistent with the directives of a joint motion for remand (JMR).  The March 2012 JMR was premised on the failure of the Board to discuss the applicability of the presumption of soundness under 38 U.S.C.A. § 1111.

In May 2013, the Board remanded the appeal for further evidentiary development so as to obtain outstanding post-service VA treatment records, Social Security Administration (SSA) disability records, and a VA examination. 

In December 2013, the Board once again denied the Veteran's appeal.  The Veteran appealed a December 2013 Board decision to the Court, and in July 2014 the Court vacated the Board decision and remanded the Veteran's claim for action consistent with a second JMR.  The July 2014 JMR was premised on an inadequate VA medical opinion and directed VA to more fully address whether the Veteran's psychiatric condition was aggravated by any event during her military service. 

Following a subsequent VA addendum opinion, and an April 2015 Board denial, the Veteran once again appealed her claim to the Court.  In a January 2016 JMR, the parties agreed that the Board failed to consider a September 2006 private report which indicated subjective reports of PTSD stemming from family abuse and from stress endured while in the service of the Air Force.  In light of this evidence, the claim was once again remanded to the Board for readjudication.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence stands in relative equipoise as to whether an acquired psychiatric disorder, to include PTSD, is etiologically-related to the Veteran's period of active service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder have been met.  38 U.S.C.A. §§ 1110, 1111, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2015).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran submitted a claim for service connection for posttraumatic stress disorder (PTSD) and major depressive disorder in September 2006.  The Veteran contends that she was exposed to stressful events during the course of her duties as a photographer in the United States Air Force and that she has PTSD as a result.  The Veteran also asserted that she was placed on medical hold shortly after she entered service, and she testified that not knowing whether she would be able to continue her military service caused her a great deal of stress. 

To that end, the United States Court of Appeals for Veterans Claims (Court) held that, in order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See generally Hickson v. West, 12 Vet. App. 247, 253 (1999).

To establish service connection for PTSD, specifically, the evidence must satisfy three basic elements.  There must be 1) medical evidence diagnosing PTSD; 2) a link, established by medical evidence, between current symptoms of PTSD and an in-service stressor; and 3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  

Here, it is undisputed that the Veteran has a diagnosis of PTSD during the pendency of this appeal, in satisfaction of the first element of service connection.  The Board next turns to the occurrence of military stressors.  The credible supporting evidence required to establish an in-service stressor depends upon the nature of the stressor.  Special provisions allow that the occurrence of a claimed in-service stressor can be shown by certain kinds of credible supporting evidence where the claimed stressor involved personal assault, fear of enemy or terrorist activity, combat, service as a prisoner of war (POW), or diagnosis of PTSD during service.  38 C.F.R. § 3.304(f).  None of the stressors reported by the Veteran fit into these categories.  In cases such as this, credible supporting evidence of the occurrence of the stressor must be provided by someone other than the Veteran and cannot be provided solely by after the fact medical nexus evidence.  See generally Cohen v. Brown, 10 Vet. App. 128, 145 (1997).

Within the legal framework for evaluating claims of service connection for PTSD, the sufficiency of a stressor is a medical determination, while the occurrence of the stressor is a legal determination.  Sizemore v. Principi, 18 Vet. App. 264 (2004).  The Board found in its prior decision that the occurrence of the Veteran's in-service stressor events are credibly supported in the record, as her DD-214 documents a military occupational specialty of still photographic specialist.  Moreover, she provided a statement from a fellow service photographer who corroborated that she was responsible for documenting plane crashes, child abuse incidents, and spousal abuse incidents, as well as an occasion when a flight-line Airman was killed when a landing gear tire exploded.  Therefore, the Board again notes that the stressors, as described, are consistent with the circumstances of the Veteran's military service.  38 C.F.R. § 3.303(a)   As such, the third element specific to service connection for PTSD is met.

The Board now turns to the evidence pertaining to a link between the current disability and the Veteran's conceded military stressors.  As detailed in the Board's now-vacated decisions, the record shows that the Veteran was evaluated during her military career by psychiatric services.   She was first evaluated by the Chaplin/Family Advocacy Officer at a mental health services clinic in December 1985.  Mental status examination at that time was within normal limits, and the medical officer indicated that no diagnosis was warranted.  Subsequent entries in January and March 1986 showed that her records were screened for reassignment by mental health services, but again there was no indication of any mental health problems.  She was found to be medically eligible for retention in March 1986.  The Veteran was also seen by psychiatric services in June 1990, shortly before separation, with the notation of "no diagnosis" in the record.  Likewise, the Veteran was found psychiatrically normal in the Report of Medical Examination at separation in July 1990.

Other than a single entry in June 1990, shortly before her discharge from service, the service treatment records showed no complaints or abnormalities related to any psychiatric problems during service.  Regarding the June 1990 entry, the service records show that the Veteran was seen by psychiatric services for stress and for evaluation of extreme gullibility and low self-esteem.  No specific findings were reported.  At the April 2011 Travel Board hearing, the Veteran submitted a letter from a fellow soldier who recalled a time when the Veteran was sad and distant.  Yet, on a July 1990 Report of Medical History at separation from service, the Veteran specifically denied any history of trouble sleeping, depression or excess worry, memory problems, or nervous trouble of any sort. 

The Veteran also acknowledged in her February 2007 VA examination and April 2011 Travel Board hearing that she did not have any psychiatric problems during service, and she denied seeking any psychiatric treatment (including at the time of discharge from service).  

As an alternative to diagnosis or obvious symptoms of PTSD in service, the Veteran pointed to a number of outbursts and behavioral problems in service, purportedly indicative of PTSD.  In 2015, the Board noted that not every deficiency or failure to succeed is the hallmark of mental health illness.  To the extent that a clinical diagnosis is warranted, such a determination is, again, soundly within the purview of a mental healthcare provider. 

A review of her Airman Performance Reports showed that in her first year of service (September 1985 to September 1986), the Veteran received an overall rating of 7 by her supervisor (on a scale of zero to nine).  The evaluation report indicated that the Veteran had progressed at a slow but satisfactory rate, that she needed constant supervision, and that she lacked the ability to grasp both the practical and technical aspects of her job.  The Veteran was not recommended for promotion to E-3 by her commanding officer in December 1986, based on her supervisor's recommendation that she was not progressing in a satisfactory manner and did not pay attention to detail. 

The Veteran's next two annual performance evaluations (1986 to 1987, and 1987 to 1988) showed marked improvement in her duty performance and attitude, and she was given an overall score on nine on both reports.  However, her evaluations from September 1988 to September 1989, and September 1989 to March 1990, showed that her quality of work steadily deteriorated and was inconsistent and unpredictable.  She was counseled numerous times on the condition both of her dormitory room and of her uniform and on her personal hygiene, with little or no improvement.  She had angry outbursts at work and in the dormitory which alienated the Veteran from her peers, and despite financial counseling regarding several overdue accounts at various local businesses, she continued to spend to excess.  The Veteran was not recommended for promotion to sergeant in October 1989, but she was subsequently recommended and promoted to E-5 in February 1990.  However, in July 1990, the Veteran's commanding officer recommended that the Veteran's appointment (promotion) be vacated. 

In a letter to her senior rating supervisor (Command Sergeant Major) dated in July 1990, the Veteran wrote that she realized that she had not performed as well as she could have in the past six months because of serious financial and personal problems, but that she believed that she had finally straightened things out and wanted to continue her military career.

Service records showed that the Veteran was AWOL on the day she was seen at the mental health clinic in June 1990, and that she subsequently received non-judicial punishment (Article 15) for her actions, which included punching a hole in a wall.  The Veteran was given a general discharge from service in August 1990, based on a pattern of misconduct during service that, in addition to her Article 15, included dereliction of duty, writing a bad check, and failing a dormitory inspection. 

Post-service, the Board notes that the Veteran did not seek mental health treatment, and was not diagnosed with PTSD, for more than a decade after separation.  The Veteran reported first initiating contact with a mental health professional in June 2002.  She also detailed abuse suffered as a child. 

She did not follow-up with treatment until May 2005 when she was hospitalized at the Tucson VA due to depression.  She was diagnosed with major depressive disorder, and the focus of treatment was exclusively on the Veteran's former spouse, from which she was estranged over the preceding three years, and on her traumatic childhood.  A VA psychiatric note, authored the second day of admission, showed that the Veteran had several other stressors, including financial concerns.  Other than reporting her period of military service, the Veteran made no mention of any problems related to service. 

In a November 2006 VA outpatient clinic note, the Veteran reported recurrent intrusive thoughts about the death of her fiancée in a 1997 automobile accident, which she witnessed.  She mentioned taking photos of women and children who were beaten or raped (including an image of 4-year-old boy in particular).  This treatment encounter resulted is the first diagnosis of PTSD of record; no specific etiology was noted.

The Veteran was seen at a private medical facility in December 2006.  There, she reported that her emotional problems dated back to her childhood and were related to her physically abusive father.  She again reported events involving her sister, endorsing bouts of depression and nightmares ever since the incident.  The Veteran was diagnosed with PTSD, delayed-onset, and MDD, without psychosis. 

Social Security Administration  records contain a Functional Capacity Evaluation (mental) dated February 2007, which showed a diagnosis of PTSD secondary to childhood and military trauma, and of co-morbid dysthymic disorder.  The assessment does not identify the nature of the military stressor and provides no rationale or analysis of the PTSD criteria.  

The Veteran was also afforded a VA examination in February 2007 to assist in determining the nature and etiology of her psychiatric disorders.  The VA examiner reviewed the claims file and performed a mental status examination.  The Veteran reported that she had one psychiatric session when she was about ten years old because of temper tantrums, and she said that she was abused physically, mentally, and emotionally as a child.  The Veteran denied any psychiatric treatment in service.  She described a number of incidents in service when she photographed gruesome scenes, the most troubling of which involved a child who had been physically abused.  She said that this reminded her of when she was abused as a child. 

The examiner noted that the Veteran's memory seemed somewhat selective and that while she had a vague memory of some of the incidents from her youth, it could also be a pattern of her communication or possibly due to amnesic episodes to dissociative disorder; all of which could be consistent with PTSD.  The examiner ultimately diagnosed PTSD, at least as likely as not from childhood abuse.

Thereafter, she continued to seek VA psychiatric treatment approximately once per month, the focus of which predominantly related to her childhood abuse.  When seen by VA for individual counseling in July 2007, the Veteran reported that when she heard a child crying, it reminded her of when she was a photographer in the service and had to take a picture of an abused child for court documentation.  The Veteran said the she was physically, sexually, and verbally abused as a child and felt this was part of her PTSD.  The Veteran thought that she had PTSD because she is constantly worried about life in general, was irritable and angry, and had flashbacks from her childhood, nightmares, and difficulty sleeping.  In his assessment, the psychiatrist commented that the Veteran had vague symptoms of PTSD.  He noted that while the Veteran reported recurrent thoughts of her childhood and associated nightmares, she never mentioned any avoidant behavior, isolation, re-experiencing, or feelings of detachment, generally associated with PTSD.  Ultimately, though documenting the Veteran's express opinion regarding a positive link between PTSD and service, the provider, after clinical assessment, concluded any such diagnosis would be associated with childhood trauma. 

When seen in September 2007, the Veteran reported that she was under a lot of stress but felt that she was doing better, and she believed that her depression and anxiety would improve once she began the hormone replacement therapy (HRT) process.  In November 2007, she said that she had daily, vivid flashbacks of personal childhood abuse. 

In August 2008, the Veteran reported improvement since moving out of a shelter and into her own residence.  In January and February 2009, she reported that she was sleeping better and that her nightmares had decreased to 1-2 per week with her medication.  When seen in January 2010, the Veteran reported feeling "pretty good" and that her nightmares were minimal.  The assessment at that time was gender identity disorder, with questionable history of sub-syndromal PTSD.  In April 2010, a VA psychiatrist noted that the Veteran took Prazosin on occasion for her nightmares, the context of which were relatively vague.  The psychiatrist indicated that she was unable to definitely establish a diagnosis of PTSD, though she noted that the Veteran did report symptoms of irritability and nightmares related to early childhood events. 

When seen by VA in September 2010, the Veteran reported disturbing nightmares, but said that her depressive symptoms had improved significantly since getting in contact with her sister.  The Veteran reported nightmares every other night involving a motor vehicle accident and of a friend being decapitated.  She talked about her service days, including the time that she took a picture of an airman who had been decapitated.  The examiner indicated that the Veteran had a history of questionable sub-syndromal PTSD.  The diagnosis was mood disorder, NOS. 

In June 2013, a VA examiner reviewed the records showing that the Veteran had a repeated pattern of misconduct during military service.  Critically, she indicated that the pattern was a result of diagnosed personality disorder and was not associated with a later diagnosis of PTSD.  The examiner explained that the Veteran's service treatment records did not show any mention of symptoms of anxiety as a result of her stressful experiences as a photographer, and there was nothing to associate her misconduct with the photography.  Moreover, the examiner noted that the Veteran's performance difficulties occurred as early as 1986, not long after she entered the military.  As noted above, the occurrence of the Veteran's in-service stressor events are credibly supported in the record.  The June 2013 VA examiner acknowledged that the Veteran's photographing of horrific and traumatic sights in the military was adequate to support criterion A of a PTSD diagnosis. 

However, the examiner found that in the case of this particular Veteran, the events she experienced in the military, although upsetting and stressful, did not appear to be medically-sufficient to cause all or part of her PTSD.  The examiner observed that as had been stated by both the Veteran and her treatment providers, the Veteran's PTSD and its expressed symptoms primarily pertained to her severe childhood abuse.  Moreover, the examiner found that the content of the Veteran's re-experiencing symptoms was predominately related to childhood traumas, and there were no avoidance or hyperarousal symptoms described in treatment notes or other documentation that would be relatable to traumatic events in the military.  The examiner also observed that more recently, the Veteran had discussed the 1997 car accident in which her fiancée died.  In recent treatment, she cited this as the most traumatic event she had experienced.  She also discontinued treatment because discussing this event was triggering memories and anxiety about childhood abuse.

In September 2013, the Veteran's representative argued that the VA examiner had erred by stating that the records do not demonstrate a military stressor that would account for the majority of the symptoms presentation, or that this constituted the bulk of treatment focus, in that the examiner appeared to conclude that it was an all or nothing debate.  The representative suggested that under the liberal "at least as likely as not" standard there is no need to demonstrate that a "bulk" of the problem or a "majority" of the treatment focused only on the service stressors.  The representative acknowledged that the Veteran had readily stated that her childhood trauma was aggravated by the military stressors.  Yet, the representative suggested that the VA examiner had failed to discuss the conceded, in-service trauma and whether this one aspect of the military stressor, more than any other, could have resurfaced the Veteran's childhood traumas-even now hidden amongst the discussion of her own childhood traumas.

In its most recent decision, the Board considered this argument and concurred that an in-service stressor need not be the predominant (that is bulk or majority) cause of PTSD.  Although the examiner found that the witnessing of traumatic events, such as the ones photographed by the Veteran during service, would be sufficient to establish Criterion A, the examiner explained that in the Veteran's case, the evidence did not demonstrate that the Veteran met Criterion B (symptoms of reexperiencing) or C and D (symptoms of avoidance and hyperarousal) under the DSM-IV for PTSD as a result of in-service experiences.  The VA examiner explained that the symptoms of reexperiencing, avoidance, and hyperarousal that the Veteran experienced, and which formed the basis of her PTSD diagnosis, were associated with childhood abuse and her fiancée's death in 1997-not with the Veteran's experiences in service.  Moreover, although the representative had suggested that the examiner failed to use the "at least as likely as not standard," the June 2013 VA examination report directly contradicted this assertion as the examiner specifically opined that the Veteran's PTSD was "less likely than not" incurred in or caused by the confirmed in-service stressors.  The Board found that June 2013 VA medical opinion to be highly probative on the question of a possible nexus to service.

Nevertheless, because this examination had allowed for the possibility that the Veteran's acquired psychiatric disability had been aggravated by her military service, the Board, as directed by the July 2014 JMR, obtained a medical opinion to investigation the possibility of this association.

In November 2014, the same examiner who completed the June 2013 examination addressed the question of whether the Veteran's military experiences aggravated her childhood-based PTSD.  After reviewing the evidence of record, the examiner concluded that an opinion regarding aggravation of PTSD (based on the impact of conceded traumas in service) could not be rendered without resort to mere speculation.  She explained that without documentation of any medical disorder or associated symptoms at any time prior to military service-symptoms which the Veteran herself denied appreciating even through her military service-there is no way to opine as to whether traumatic memories of military experiences were associated with a permanent worsening of the Veteran's PTSD.  The examiner also noted that there was no baseline level of functioning found in the available medical evidence, upon which to base a conclusion that a condition had been aggravated. 

For the reasons discussed above, the Board found in 2015 that, while the Veteran was treated by several other psychiatrists over the years, most of those reports indicate that her current psychiatric problems were related to her childhood abuse.  The Board further considered whether the evidence supported a finding that the Veteran's PTSD was aggravated by her in-service experiences, but found that there was not sufficient evidence to meet the relative equipoise standard.  That is, the absence of evidence to the contrary did not render it at least as likely as not that a psychiatric disability was aggravated (particularly when, as here, there was overwhelming evidence that the Veteran's psychiatric disability was attributable to non-service related situations).

As noted in the preceding section, following the April 2015 Board denial, the Veteran once again appealed her claim to the Court.  In a January 2016 JMR, the parties agreed that the Board failed to consider a September 2006 private report which indicated subjective reports of PTSD stemming from family abuse and from stress endured while in the service of the Air Force.  In light of this evidence, the claim was once again remanded to the Board for readjudication.

In support of her claim, a private psychiatric examination, authored in June 2016, has been associated with the record.  Following an in-depth recitation of the record, the provider opined that, within reasonable psychological certainty, the Veteran suffered from PTSD.  It was noted that she had been exposed to, and experienced, traumatic events which she continued to re-experience in light of ongoing intrusive and distressing recollections, distressing dreams, and recurrent nightmares.  She suffered from persistent symptoms of increased arousal including impaired sleep, irritability, anger, impaired concentration, exaggerated startle response, with a persistent avoidance of stimuli associated with the trauma.  

As to her diagnosis of depression, which was discussed extensively in the prior Board decision, though not reexamined here, the provider indicated that such was considered to be a function of the Veteran's PTSD.  The provider was unable to find evidence to support the prior diagnosis of personality disorder.  While several examiners of record attributed her in-service behavior disorders to personality disorder, this provider found that such was more a function of PTSD.  Per the provider, it is obvious that while initial assessments during her first of year service indicate that she progressed at a slow, satisfactory rate, she needed constant supervision and lacked the ability to grasp the practical and technical aspects of her job.  There was no indication of derelict or aberrant behavior, and she was recommended only for remedial education.  There was no indication of derelict behavior, nor misconduct, until after she was trained as a photographer and began working in that capacity (as evidenced in reviews in 1989 and 1990).  It was noted that the former suggested deterioration in the quality of her work, and that there was no evidence of a lifelong pattern of aberrant behavior.  As such, the derotation in her behavior was more consistent with PTSD.

The provider further opined that the Veteran's PTSD was triggered by her military experience, particularly witnessing and photographing distressing incidences.  There is no indication that she had active PTSD shen she enlisted.  In fact, her examination failed to note any emotional or psychiatric problems.  As such, per the provider, she would have been presumed to have been in good mental health.  The Veteran indicated that her photography assignments triggered memories (and trauma) of her own childhood.  She reported manifesting these symptoms during her period of service, but she was reluctant to report such in order to maintain her security clearance.  

It was further noted that prior examiners failed to identify that the Veteran had a strong predisposition for PTSD on account of her prior abuse, and that the DSM-IV and the DSM-5 both identify earlier abuse (including childhood abuse) as a risk factor for the later development of PTSD after additional trauma.  The provider cited several studies in support of this statement.  It was the provider's opinion that the Veteran's military experiences triggered the memories of that prior abuse, and that her erratic, in-service behavior (particularly her deteriorating work performance and the decline in her personal hygiene) would be considered manifestations of PTSD.  

As to the long period of time between separation and the Veteran's first psychiatric treatment, it was noted that she clearly lacked awareness of PTSD symptoms, which was the case with many PTSD sufferers.  It was reiterated that the trauma experienced in the military triggered her PTSD condition for which she was predisposed.  The military experience that the Veteran described, per the provider, was sufficient to cause PTSD. 

Taking these reports into account, it is noted that the Board has exhaustively examined the evidence of record, and notes that this case has required repeated adjudication at every level.  While the VA examination reports of record have been afforded significant probative value, taking all reports into account (to include the most recent psychiatric evaluation), the Board finds that the evidence in this case is so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  While the Board could undertake even further action to clarify the nature and onset of the Veteran's various mental disorders, as the evidence here is in relative equipoise, meaning that the evidence for and against the Veteran's claim is essentially equal, entitlement to service connection for an acquired psychiatric disorder is granted.  In light of this result, a detailed discussion of VA's various duties to notify and assist is unnecessary, as any potential failure of VA in fulfilling these duties is harmless error. 


ORDER

Service connection for an acquired psychiatric disorder is granted.


REMAND

It is the established policy of VA that all veterans who are unable to secure and follow a substantially-gainful occupation by reason of service-connected disabilities be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially-gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training and previous work experience, but not to her age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Here, the Veteran is service connected for a single disability, PTSD, as of the date of this decision.  The AOJ has yet to assign an initial disability evaluation.  Per the June 2016 psychiatric evaluation, the Veteran's now-service-connected disability results in occupational and social impairment with deficiencies in most areas, and the provider opined that it was at least as likely as not that the Veteran's disability precluded her from attaining substantial employment from 2006 forward.  However, a detailed recitation of the Veteran's employment history was not provided.  As such, the Board is unaware as to the extent of her occupational activities over the course of the appellate period, as well as her current occupational status.
      
As such, the RO/AMC should undertake appropriate efforts to determine the Veteran's work history and annual income from 2006 to the present.  Because the Veteran's private provider claims that she is unable to work due to her now-service-connected disability, the Board finds the Veteran should be requested to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based Upon Unemployability.  

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran a VA Form 21-8940, Veteran's Application for Increased Compensation Based Upon Unemployability, and request that she complete it in its entirety.

2.  Undertake appropriate efforts to determine the Veteran's work history from 2006 to the present.  These efforts should be associated with the claims folder. 

3.  Thereafter, and after assigning an initial evaluation for her acquired psychiatric disability, adjudicate the TDIU claim in the first instance.  If the TDIU claim is denied, the Veteran and her representative must be provided a supplemental statement of the case.  After the Veteran has had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
MATTHEW W. BLACKWELDER	
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


